 Case 3:18-cv-03276-X Document 71 Filed 11/25/20          Page 1 of 12 PageID 1676



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

  APERIA SOLUTIONS, INC.,                     §
                                              §
         Plaintiff and Counter-               §
         Defendant,                           §
                                              §
  v.                                          § Civil Action No. 3:18-CV-03276-X
                                              §
  EVANCE, INC. and THE OLB                    §
  GROUP INC.,                                 §
                                              §
         Defendants and Counter-              §
         Plaintiffs.                          §



                     MEMORANDUM OPINION AND ORDER

       Aperia Solutions, Inc. sued Evance, Inc. for breach of contract, promissory

estoppel and quantum meruit stemming from alleged non-payment for services.

Evance, Inc. responded with a counterclaim, alleging that it actually overpaid for the

services in question. Aperia Solutions, Inc. filed this Motion for Partial Summary

Judgment [Doc. No. 50]. For the reasons detailed below, the Court DENIES the

motion for summary judgment.

                              I. Factual Background

       Aperia Solutions, Inc. (Aperia) entered into a General Services Agreement (the

Agreement) with Evance Processing to provide internet-based reporting and

management systems for Evance Processing and its merchants. Evance Processing

began to fall behind on payments and agreed on a plan to bring the account current.

This outstanding debt incurred by Evance Processing is referred to as the “old debt.”

                                          1
 Case 3:18-cv-03276-X Document 71 Filed 11/25/20         Page 2 of 12 PageID 1677



Conditions at Evance Processing worsened, ending when its secured creditor

foreclosed on Processing’s assets. Evance, Inc. purchased substantially all of Evance

Processing’s assets through a foreclosure sale, the terms of which are embodied in the

Sale Memorandum. The Sale Memorandum classifies several categories of rights,

titles, and interests as “acquired assets,” which Evance, Inc. purchased. The Sale

Memorandum expressly excludes from purchase all liabilities or obligations related

to the acquired assets prior that were incurred prior to the Sale Memorandum’s

execution. Aperia alleges that the Agreement falls into one or more of the “acquired

asset” categories, and Evance, Inc. therefore purchased it in the Sale Memorandum.

      After the sale, Evance, Inc. continued servicing Evance Processing’s

merchants. However, Aperia threatened to cancel services if Evance, Inc. did not pay

the old debt. Aperia alleges that (through an employee) Evance, Inc. promised to pay

the old debt in exchange for continuing service. Aperia continued providing services

for several months, and Evance, Inc. made regular payments to Aperia. Aperia

claims that in this time, Evance, Inc. only remitted scheduled payments towards the

old debt but did not pay for the new services rendered, referred to as the “new debt.”

Aperia demanded payment for the new debt, causing both parties to cancel whatever

live agreement existed between them. Aperia then sued Evance, Inc., arguing that

Evance, Inc. purchased the Agreement via the Sale Memorandum and breached that

contract by failing to pay the new debt.

      Evance, Inc. argues, however, that it did not purchase the Agreement in the

Sale Memoranda and denies ever agreeing to pay Evance Processing’s old debt.



                                           2
  Case 3:18-cv-03276-X Document 71 Filed 11/25/20                 Page 3 of 12 PageID 1678



Instead, Evance, Inc. maintains that it remitted payment, not for the old debt, but

rather for the new services Aperia provided. Evance, Inc. alleges that it not only paid

the New Debt, it actually overpaid, and filed a counterclaim to recover the alleged

balance.

                                     II. Legal Standards

       Summary judgment is appropriate only if, viewing the evidence in the light

most favorable to the non-moving party, “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” 1 “A fact is material if it ‘might affect the outcome of the suit’” and a “factual

dispute is genuine ‘if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’” 2

                                          III. Analysis

                                     A. What is Considered

       As a preliminary matter, the Court must establish what evidence it will

consider for the purpose of this motion. Evance, Inc. did not attach any summary

judgment evidence to its response brief and instead elected to argue from evidence

included in the appendix to Aperia’s original motion, namely Evance, Inc.’s answers

to interrogatories.         Aperia argues that because the interrogatory answers are

unverified, the Court cannot consider them in determining whether there is a genuine

dispute of material fact.


       1   FED. R. CIV. P. 56(a).
       2 Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)).

                                                 3
  Case 3:18-cv-03276-X Document 71 Filed 11/25/20                   Page 4 of 12 PageID 1679



        Rule 56(c) allows parties to support an assertion that a fact cannot be

genuinely disputed or is genuinely disputed by citing to particular materials in the

record, including interrogatory answers. 3 But unsworn or unverified interrogatory

answers are not competent summary judgment evidence. This is the conclusion of

other Texas district courts. 4 And more importantly, the Fifth Circuit has agreed. 5

Here, the interrogatory answers Evance, Inc. created and cited do not include a

jurat—a certificate by a competent officer that the writing was sworn to by the person

who signed it—to authenticate the statements within. Although Congress has made

notaries less indispensable, the interrogatory responses do not contain the self-

executing certification that 28 U.S.C. § 1746 requires to legitimatize unsworn

statements. 6 Accordingly, Evance, Inc.’s interrogatory answers are not competent

summary judgment evidence, and the Court will not consider them. 7



        3   FED. R. CIV. P. 56(c)(1)(A).
        4 See Brady v. Blue Cross and Blue Shield of Texas, Inc., 767 F. Supp. 131, 135 (N.D. Tex. 1991)

(Fitzwater, J.) (“The court has been unable to locate a case—and Brady has not directed the court to
one—in which unsworn, unverified interrogatory answers proffered by a nonmovant have been
considered competent summary judgment evidence.”); Abecassis v. Wyatt, 902 F. Supp. 2d 881, 894 n.5
(S.D. Tex. 2012) (“Unsworn interrogatory answers are not competent summary judgment evidence.”);
Alvarado v. Shipley Donut Flour & Supply Co., 526 F. Supp. 2d 746, 764 (S.D. Tex. 2007) (“The letter
and unsworn interrogatory answer are merely allegations and conclusory statements, not admissible
evidence, and do not defeat summary judgment.”).
        5 See Nissho–Iwai Am. Corp. v. Kline, 845 F.2d 1300, 1306 (5th Cir.1988) (“It is a settled rule
in this circuit that an unsworn affidavit is incompetent to raise a fact issue precluding summary
judgment”); Lodge Hall Music, Inc. v. Waco Wrangler Club, Inc., 831 F.2d 77, 80–81 (5th Cir. 1987)
(considering only those statements in verified sworn pleading that reflected personal knowledge);
Bernhardt v. Richardson–Merrell, Inc., 892 F.2d 440, 443 n. 3 (5th Cir. 1990) (plaintiff’s interrogatory
answers regarding expert testimony “plainly not sufficient summary judgment evidence”).
        6   28 U.S.C. § 1746.
        7 See Williamson v. U.S. Dep’t of Agric., 815 F.2d 368, 383 (5th Cir. 1987) (explaining that
evidence that fails to comply with Rule 56 is entitled to no weight). “In certain circumstances, a party
may be permitted to cure defects in its summary judgment evidence.” Magana v. Tarrant/Dallas
Printing, Inc., 1998 WL 548686 at *5 (N.D. Tex. Dec. 18, 2001) (Fitzwater, J.) (citing Brady, 767 F.
Supp. at 135). Here, Evance did not request an opportunity to cure. It is therefore appropriate for the

                                                   4
  Case 3:18-cv-03276-X Document 71 Filed 11/25/20                   Page 5 of 12 PageID 1680



       Aperia also argues that, pursuant to the Supreme Court’s holding in Scott v.

Harris, 8 the Court should reject consideration of Evance, Inc.’s factual arguments as

“utterly discredited by the record.” 9 Scott involved a video-taped car chase where the

recording completely contradicted the non-movant’s summary judgment factual

assertions. 10 The Supreme Court held that:

       Where the record taken as a whole could not lead a rational trier of fact
       to find for the nonmoving party, there is no genuine issue for trial . . . .
       When opposing parties tell two different stories, one of which is
       blatantly contradicted by the record, so that no reasonable jury could
       believe it, a court should not adopt that version of the facts for purposes
       of ruling on a motion for summary judgment. 11

       Scott might apply to cases where the record provides similar clarity and

reliability as a contemporaneous video recording. But Aperia has nothing close to a

contemporaneous video in the summary judgment record. The summary judgment

evidence here consists of affidavits, email/mail communications, and bank/invoice

records—from only one of the parties. Not a single deposition or similar “testing” of

evidence was offered. The Court fails to see how Evance’s arguments are “utterly

discredited” by this record. Although arguments unsupported by evidence might be

insufficient to raise a genuine fact dispute in the face of assertions supported by

evidence, the Court must draw all reasonable inferences in favor of the non-movant.

                                      B. Breach of Contract



Court to rule on this motion without offering a chance to cure the deficiency. Id.
       8   550 U.S. 372 (2007).
       9   Id. at 380.
       10   Id. at 378.
       11   Id. at 380.

                                                   5
  Case 3:18-cv-03276-X Document 71 Filed 11/25/20                 Page 6 of 12 PageID 1681



       Under Texas law, the elements of a breach of contract claim are: “(1) the

existence of a valid contract; (2) performance or tendered performance by the plaintiff;

(3) breach of the contract by the defendant; and (4) damages to the plaintiff resulting

from that breach.” 12 Aperia’s theory of liability is: (1) Evance, Inc. purchased the

Agreement from Evance Processing via the Sale Memoranda but did not assume

Evance Processing’s old debt to Aperia; (2) Evance, Inc. then expressly assumed the

old debt liability in exchange for Aperia continuing service under the Agreement;

(3) Evance, Inc. paid substantially towards the balance of the old debt but not for the

new services; and thus (4) Evance, Inc. is bound by the Agreement and obligated to

pay Aperia for services rendered, at the rate prescribed by the Agreement, i.e. the

new debt. Evance, Inc. counters that: (1) the Agreement is not an “acquired asset”

and was not purchased under the Sale Memoranda; (2) Evance, Inc. never agreed to

pay the old debt, considering it structured the purchase specifically to avoid assuming

Evance Processing’s liabilities; (3) absent a binding agreement, Evance, Inc. paid

Aperia for new services at rates previously charged to Evance Processing; and (4)

Evance, Inc. actually overpaid Aperia for the new services.

       Aperia fails to demonstrate the absence of a genuine dispute of material fact

on the “existence of a valid contract” element. Aperia argues that the Agreement is

a “general intangible,” and therefore an asset Evance, Inc. acquired via the Sale

Memorandum. 13        The Sale Memorandum identifies “general intangibles” as a


       12 Hunn v. Dan Wilson Homes, Inc., 789 F.3d 573, 579 (5th Cir. 2015) (citing Foley v. Daniel,

346 S.W.3d 687, 690 (Tex. App.—El Paso2009, no pet.)).
        Aperia also argues the Agreement is a “supporting obligation” under the Sale Memorandum.
       13

But supporting obligations under the Uniform Commercial Code are a “a letter-of-credit right or

                                                 6
  Case 3:18-cv-03276-X Document 71 Filed 11/25/20                       Page 7 of 12 PageID 1682



category of “acquired assets.” 14 “General intangibles” includes, among other things,

“contract rights.” 15 Because the Agreement is a contract, Aperia argues, it falls

within this definition.

           But a “contract” is not plainly synonymous with a “contract right.” If it was the

Sale Memorandum presumably would have simply used the term “contract.” 16

Black’s Law Dictionary defines “contract right” as “[a] right to payment under a

contract not yet earned by performance and not evidenced by an instrument or chattel

paper,” and the related term “contractual right” as “[a]n entitlement arising out of a

legally enforceable agreement, whether express, implied, or imposed by law or

equity.” 17 Both terms describe only part of what constitutes a “contract,” which

contains duties as well as rights. 18

           The mere contractual nature of the Agreement is insufficient to consider it a

“contract right” as identified in the Sale Memorandum. And Aperia does not identify

any specific rights or entitlements the Agreement afforded to Evance Processing that

would have amounted to assets acquired by Evance, Inc. 19 Because Evance, Inc. only



secondary obligation that supports the payment performance of an account, chattel paper, a document,
a general intangible, an instrument, or investment property.” N.Y. U.C.C. Law § 9-102(78). The
Agreement does not fit into this classification.
           14   Doc. No. 52 at 123.
           15   Id.
       16 Compare Contract, Black’s Law Dictionary (11th ed., 2019); with Right, Black’s Law

Dictionary (11th ed., 2019) (defining “contract right”).
           17   Right, Black’s Law Dictionary (11th ed., 2019) (defining “contract right” and “contractual
right”).
        18 See Contract, Black’s Law Dictionary (11th ed., 2019) (“An agreement between two or more

parties creating obligations that are enforceable or otherwise recognizable at law.”).
        The parties’ course of dealing also does not demonstrate that Evance, Inc. acquired the
           19

Agreement. Presumably, the basic right afforded to the purchaser in a services agreement is the right

                                                       7
  Case 3:18-cv-03276-X Document 71 Filed 11/25/20                     Page 8 of 12 PageID 1683



bought assets and not liabilities, it could not have purchased Evance Processing’s

liabilities under the Agreement.                A reasonable jury could conclude that the

Agreement was not a “contract right” and therefore not an asset acquired by Evance,

Inc. Therefore, there is a genuine dispute of material fact as to whether Evance, Inc.

was bound by the Agreement or whether there existed any valid contract with Aperia.

                                        C. Promissory Estoppel

         In the alternative, Aperia pursues recovery under a theory of promissory

estoppel. Under Texas law, the elements of a promissory estoppel claim are: (1) a

promise; (2) foreseeability of reliance thereon by the defendant; and (3) substantial

reliance by the plaintiff to its detriment. 20 Aperia argues that Evance, Inc. promised

to pay the old debt, Aperia then relied on that promise by providing new services, and

that reliance was detrimental because Evance, Inc. did not pay for the new services.

         But this argument misconstrues the concept of promissory estoppel.                           “A

promissory estoppel claim is available when a promisee has acted to its detriment in

reasonable reliance on an otherwise unenforceable promise.” 21 The cause of action is

intended to provide an alternate means of enforcing the promise that induced




to demand the agreed-upon services at the agreed price. The Sale Memorandum expressly disavows
any obligations related to acquired assets that were created before the sale. Therefore, if Evance, Inc.
did purchase the Agreement it would have had the right to demand services from Aperia
notwithstanding the existence of Evance Processing’s third-party debt. But Aperia threatened to
cancel Evance Inc.’s services due to the old debt. This course of dealing does not reflect Aperia treating
Evance, Inc. as if it possessed any rights or authority from the Agreement and thus cuts against the
conclusion that Evance, Inc. actually acquired the Agreement.
         20   Kelly v. Rio Grande Computerland Group, 128 S.W.3d 759, 769 (Tex. App.—El Paso 2004,
no pet.).
         21   Smith v. City of League City, 338 S.W.3d 114, 128 (Tex. App.—Houston [14th Dist.] 2011, no
pet.).

                                                     8
  Case 3:18-cv-03276-X Document 71 Filed 11/25/20                 Page 9 of 12 PageID 1684



detrimental reliance.

       The problem with Aperia’s argument is that Evance, Inc. fulfilled its promise

to pay the old debt. Had Evance, Inc. promised to pay Aperia the new debt, then we

would be in the realm of promissory estoppel for failure to pay the new debt. The

Court has found no authority, and Aperia has not provided one, that suggests

promissory estoppel is available to enforce some other subsequent promise.

       Aperia has not shown entitlement to relief on its promissory estoppel claim in

light of the fatal defect identified here. Accordingly, the Court denies summary

judgment to Aperia on this claim.

                                      D. Quantum Meruit

       Finally, Aperia pled a theory of recovery under quantum meruit. To support a

claim for quantum meruit, the plaintiff must establish that: “(1) valuable services

and/or materials were furnished, (2) to the party sought to be charged, (3) which were

accepted by the party sought to be charged, and (4) under such circumstances as

reasonably notified the recipient that the plaintiff, in performing, expected to be paid

by the recipient.” 22     Aperia’s quantum meruit argument is simply that Aperia

provided services, Evance, Inc. used them, and Evance, Inc. failed to pay despite being

on notice that payment was expected. But Evance, Inc. did pay Aperia over $67,000.

So, Aperia’s argument relies on the premise that these payments were tendered towards

the old debt and not towards the new debt.

       Aperia’s supporting evidence consists of email communications and payment


       22 Heldenfels Bros., Inc. v. City of Corpus Christi, 832 S.W.2d 39, 41 (Tex. 1992) (numbering

format altered from original).

                                                 9
 Case 3:18-cv-03276-X Document 71 Filed 11/25/20                   Page 10 of 12 PageID 1685



records. In the main email chain, dated after the Sale Memorandum, an Evance, Inc.

employee pledges that Evance, Inc. “will get [Aperia] paid” and “will make sure we get

caught up as soon as possible.” 23 An Aperia employee then attaches a payment schedule

to get the account “current,” and Evance, Inc.’s employee responds with, “We will be able

to maintain this schedule.” 24 The apparently agreed-to schedule includes line items with

invoice numbers, dates, and amounts that correlate to the old debt. The record then

includes several bank payment confirmations that correlate to the line items in the

repayment schedule. 25

       While these emails and payments records are evidence that Evance, Inc. paid

towards the old debt, other aspects of the record cloud this conclusion. According to

Aperia’s records, the old debt totaled $70,349.14, the new debt $63,054.64, and Evance,

Inc. paid $67,317.36—which does not de facto correlate to either balance. 26 Inferences

are required to conclude that that the payments were remitted for either debt. 27 There

is room in the record for a reasonable jury to conclude that Evance, Inc. intended to pay

towards either balance. Thus, there is a genuine dispute of material fact as to whether

Aperia received payment for its services.

                                 D. Alternative Basis for Denial

       “[E]ven in the absence of a factual dispute, a district court has the power to

‘deny summary judgment in a case where there is reason to believe that the better


       23   Doc. No. 52 at 55.
       24   Doc. No. 52 at 56.
       25   Compare Doc. No. 52 at 56 with Doc. No. 52 at 57–63.
       26   Doc. No. 52 at 93.
       27 Although some inferences might be more reasonable than others, the Court is nonetheless

required to draw all reasonable inferences in favor of the non-movant.

                                                  10
 Case 3:18-cv-03276-X Document 71 Filed 11/25/20                       Page 11 of 12 PageID 1686



course would be to proceed to a full trial.’” 28 “[A] district court has the discretion to

deny a motion for summary judgment even if the movant otherwise successfully

carries its burden of proof if the judge has doubt as to the wisdom of terminating the

case before a full trial.” 29

        Here, even if there was no genuine factual dispute in the record, the Court

would still deny summary judgment on the basis that the better course is to proceed

to trial. Several aspects of the case influence this decision. First, Evance, Inc.

maintains an outstanding counterclaim, based on the allegation that it overpaid

Aperia, which relies on the same factual determinations as Aperia’s claims. Second,

Evance, Inc. demanded a jury trial to determine the facts on all claims in this case. 30

Finally, the record presented to the Court is woefully incomplete, lacking even a

single deposition from someone with personal knowledge of relevant facts. Given the

shallowness of the record provided to the Court, the outstanding counterclaim, and

the demand for factual determinations by a jury, the Court believes it would be

inappropriate to grant summary judgment on this record and that the better course

is to proceed to a full trial. As a result, the Court would deny the motion for summary

judgment even if there were no genuine disputes of material fact.

                                            IV. Conclusion




        28   Black v. J.I. Case Co., Inc., 22 F.3d 568, 572 (5th Cir. 1994) (quoting Anderson, 477 U.S. at
255).
        29   Id. (quotation and alteration removed).
        30   The Court will rule on Evance, Inc.’s demand for a jury trial in a separate substantive order.

                                                       11
Case 3:18-cv-03276-X Document 71 Filed 11/25/20   Page 12 of 12 PageID 1687



     For the reasons outlined above, the Court DENIES the Motion for Partial

Summary Judgment.

     IT IS SO ORDERED this 25th day of November, 2020.




                                 BRANTLEY STARR
                                 UNITED STATES DISTRICT JUDGE




                                    12
